

115 SRES 715 ATS: Honoring the life of President George Herbert Walker Bush.
U.S. Senate
2018-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 715IN THE SENATE OF THE UNITED STATESDecember 5, 2018Mr. Cornyn (for himself, Mr. Cruz, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Kyl, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life of President George Herbert Walker Bush.
	
 Whereas George Herbert Walker Bush, the 41st President of the United States, was born on June 12, 1924, in Milton, Massachusetts, to former Senator Prescott Bush and Dorothy Walker Bush;
 Whereas George H.W. Bush was raised in Greenwich, Connecticut, and was active in leadership and athletics during high school;
 Whereas, after the attack on Pearl Harbor, George H.W. Bush enlisted in the United States Naval Reserve in 1942 on his 18th birthday, was assigned to a torpedo squadron as a photographic officer, and went on to become one of the youngest aviators in the Navy during World War II;
 Whereas, during an attack against Chichi Jima, a heavily fortified island held by Japanese forces, the aircraft George H.W. Bush was flying was damaged by Japanese anti-aircraft fire, however, George H.W. Bush released his payload against his target before ejecting from the aircraft and being rescued by the USS Finback, a lifeguard submarine;
 Whereas George H.W. Bush served the United States honorably as a naval pilot during World War II, logging 1,228 hours of flight time, 126 carrier landings, and 58 combat missions;
 Whereas George H.W. Bush was awarded the United States Navy Air Medal with 2 gold stars and the Distinguished Flying Cross for bravery in action;
 Whereas, on January 6, 1945, George H.W. Bush married his great love and best friend, Barbara Pierce, and their marriage lasted 73 years, the longest presidential marriage in the history of the United States;
 Whereas, while enrolled at Yale University following World War II, George H.W. Bush played in 2 College World Series games as a left-handed first baseman and met Babe Ruth before graduating in 1948 with a degree in economics and moving to Texas with Barbara and his eldest son, George W. Bush;
 Whereas upon moving to West Texas, George H.W. Bush became a successful businessman, establishing himself in the oil and gas industry before being elected to the House of Representatives in 1966;
 Whereas George H.W. Bush served 2 terms in the House of Representatives as Congressman from the 7th District of Texas;
 Whereas George H.W. Bush served as United States Ambassador to the United Nations from 1971 to 1973, which led to the appointment of George H.W. Bush as Chief of the United States Liaison Office in the People’s Republic of China in 1974, improving relations between the United States and China during his 14-month tenure;
 Whereas President Gerald Ford appointed George H.W. Bush to serve as the Director of the Central Intelligence Agency in 1976;
 Whereas George H.W. Bush served as Vice President of the United States for 8 years under President Ronald Reagan, managing Federal deregulation, championing anti-drug efforts, combatting terrorism, and leading North Atlantic Treaty Organization negotiations during the Cold War;
 Whereas, in 1988, the people of the United States elected Vice President George H.W. Bush to serve as the 41st President of the United States, the first serving Vice President to be elected President since 1836;
 Whereas President George H.W. Bush appointed Justice Clarence Thomas and Justice David Souter to the Supreme Court of the United States;
 Whereas President George H.W. Bush worked closely with his international counterparts throughout his Presidency and oversaw the end of the Cold War, the fall of the Berlin Wall, and the reunification of Germany, and worked with Soviet leader Mikhail Gorbachev to sign 2 treaties reducing the threat of nuclear war;
 Whereas the efforts of President George H.W. Bush to negotiate the North American Free Trade Agreement led to the adoption of that Agreement in 1993;
 Whereas President George H.W. Bush protected the Panama Canal from a corrupt regime, assembled a multinational force to compel the withdrawal of Iraq from Kuwait in the Persian Gulf War, and convened the Madrid Peace Conference in 1991;
 Whereas President George H.W. Bush worked with Congress to enact the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and Public Law 101–549 (commonly known as the Clean Air Act Amendments of 1990) (104 Stat. 2399), hosted an education summit with Governors from all 50 States in the pursuit of systemic education reform, and capped discretionary spending that led to historic deficit cuts;
 Whereas President George H.W. Bush believed “there could be no definition of a successful life that does not include service to others” and therefore, as President, launched the Points of Light initiative to promote volunteerism and community service across America and, while in office, awarded 1,020 Daily Points of Light to Americans representing all 50 States;
 Whereas, after leaving office, President George H.W. Bush remained dedicated to volunteerism and community service, raising hundreds of millions of dollars for charity;
 Whereas President George H.W. Bush was the father of the 43rd President of the United States, George W. Bush, who was also the former Governor of Texas, and former Governor of Florida John (Jeb) Bush;
 Whereas, in 2009, the USS George H.W. Bush, a United States naval supercarrier, was commissioned and named after President George H.W. Bush with the Motto “Freedom at Work”;
 Whereas President George H.W. Bush accepted the Presidential Medal of Freedom on February 15, 2011, from President Barack Obama;
 Whereas President George H.W. Bush never lost his zeal for life and adventure and commemorated his 75th, 80th, 85th, and 90th birthdays with parachute jumps, the latter two with former Sergeant First Class Elliot of the United States Army Golden Knights parachute team;
 Whereas, President George H.W. Bush was a dedicated family man and husband of 73 years who, with Barbara, had 6 children, 17 grandchildren, and 8 great-grandchildren, and resided in Houston, Texas and Kennebunkport, Maine; and
 Whereas President George H.W. Bush showed unwavering love and devotion to his family, the United States, and the world: Now, therefore, be it
	
 That the Senate— (1)notes with deep sorrow and solemn mourning the death of President George H.W. Bush;
 (2)extends heartfelt sympathy to President George W. Bush and the entire family of President George H.W. Bush;
 (3)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of President George H.W. Bush to his country;
 (4)respectfully requests that the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy of this resolution to the family of President George H.W. Bush; and
 (5)when it adjourns on December 5, 2018, stands adjourned as a further mark of respect to the memory of President George H.W. Bush.
			